Order entered April 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00073-CV

                ESTATE OF DAVID ANTHONY TOARMINA, DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-2655-2

                                            ORDER
       Stating that defendant’s exhibits 29 and 30, which were admitted at trial, were omitted

from the reporter’s record, the parties have filed the attached “agreed correction of reporter’s

record” containing those exhibits. Pursuant to Texas Rule of Appellate Procedure 34.6(d), we

ORDER Joie Rivera, Official Court Reporter for Probate Court No. 2, to file, within ten days of

the date of this order, a supplemental reporter’s record containing defendant’s exhibits 29 and 30

as reflected in the agreed correction of record. See TEX. R. APP. P. 34.6(d).

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rivera and

counsel for the parties.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE